In a family offense proceeding pursuant to Family Court Act article 8, the appeal is from an order of the Family Court, Suffolk County (Simeone, J.), dated September 2, 2005, which, after a hearing and upon a finding that the appellant committed the family offense of harassment in the second degree, granted an order of protection directing the appellant, inter alia, to stay away from the parties’ child “except pursuant to any further order of the Family Court,” and directed him to attend anger management and parenting classes.
Ordered that the order is affirmed, with costs.
The fair preponderance of the credible evidence adduced at the hearing supported the determination of the Family Court that the father committed the family offense of harassment in the second degree (see Family Ct Act § 832). The Family Court’s credibility determinations are entitled to great weight (see Matter of Rivera v Quinones-Rivera, 15 AD3d 583 [2005]; Matter of Bongiorno v Bongiorno, 1 AD3d 511 [2003]).
The father’s remaining contentions are without merit. Adams, J.E, Ritter, Fisher and Covello, JJ., concur.